                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

LEONARD LOGAN,                                  )
                                                )   Case No. 18 CV 6874
       Plaintiff,                               )
                                                )   Hon. Philip Reinhard,
       v.                                       )   District Judge
                                                )
BRUCE RAUNER, et al.                            )   Hon. Mag. Judge Iain D. Johnston
                                                )
        Defendants.                             )   JURY TRIAL DEMANDED



                  PLAINTIFF’S NOTICE OF MOTION FOR LEAVE
             TO FILE HIS SECOND AMENDED COMPLAINT INSTANTER


       TO:     ALL COUNSEL OF RECORD

Please take notice that on Thursday, April 25, 2019 at 10:00 a.m., counsel for Plaintiff shall
appear before Magistrate Judge Iain D. Johnston in the Courtroom usually occupied by him at
219 South Dearborn, Chicago, Illinois, and present Plaintiff’s Motion for Leave to File His
Second Amended Complaint Instanter.



                                                    RESPECTFULLY SUBMITTED,


                                                    /s/ Tara Thompson
                                                    Attorney for Plaintiff
                                                    Loevy & Loevy
                                                    311 N. Aberdeen St., 3rd Floor
                                                    Chicago, IL 60607
                                                    Ph: (312) 243-5900
                                                    Fax: (312) 243-5902
                               CERTIFICATE OF SERVICE

        I, Tara Thompson, certify that the foregoing Motion was sent via CM/ECF to all counsel
of record on April 19, 2019.

                                                          /s/ Tara Thompson
                                                          Counsel for Plaintiff
